MEMORANDUM **
Jorge Padilla-Leon, a native and citizen of Bolivia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we deny the petition for review.
Substantial evidence supports the agency’s conclusion that Padilla-Leon failed to demonstrate a nexus to a protected ground, because he testified that he was targeted because of his perceived wealth, and there is no evidence to support his contention that the purported persecutors were motivated, even in part, by Padilla-Leon’s political or imputed political opinion. See Elias-Zacarias, 502 U.S. at 482-83,112 S.Ct. 812. Moreover, Padilla-Leon did not raise any challenge to the IJ’s determination that he failed to establish his purported persecutors were a group the government was unwilling or unable to control. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996). Therefore, his asylum and withholding of removal claims fail.
Padilla-Leon’s contention regarding the BIA’s improper and insufficient analysis is not supported by the record and is foreclosed by Abebe v. Gonzales, 432 F.3d 1037 (9th Cir.2005) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.